



Exhibit 10.1


2019 LivaNova Long-Term Incentive Program


On March 29, 2019, the Compensation Committee (the "Committee") of the Board of
Directors of LivaNova Plc approved our 2019 annual long-term incentive program
(the "2019 LTIP"). Our chief executive officer, Damien McDonald, and chief
financial officer, Thad Huston, as well as our other named executive officers,
Doug Manko, Keyna Skeffington and David Wise, are eligible to participate in the
2019 LTIP.


Pursuant to the 2019 LTIP, the Committee approved an equity award value (the
“Award Value”) for each of four award vehicles for each participant with an
effective date of March 30, 2019, as follows:


 
RSUs ($)
SARs ($)
rTSR PSUs ($)
FCF PSUs ($)
Mr. McDonald
1,250,000
1,250,000
1,500,000
1,500,000
Mr. Huston
500,000
500,000
500,000
500,000
Mr. Manko
100,000
100,000
100,000
100,000
Ms. Skeffington
225,000
225,000
225,000
225,000
Mr. Wise
112,500
112,500
112,500
112,500



Service-Based Restricted Stock Units


Each participant received an award of service-based restricted stock units
(“RSUs”) vesting in equal or substantially equal amounts on each of the first
four anniversaries of the grant date. The Committee determined the number of
RSUs awarded to each participant by dividing the Award Value by the most recent
closing price of an ordinary share of our stock on the NASDAQ Stock Market as of
the grant date (the “Closing Price”) and rounding down to the nearest whole
unit.


Stock Appreciation Rights


Each participant received an award of stock appreciation rights (“SARs”) vesting
in equal or substantially equal amounts on each of the first four anniversaries
of the grant date. The Committee determined the number of SARs awarded to each
participant by dividing the Award Value by the Black-Scholes value of a SAR
based on the Closing Price and rounding down to the nearest whole right.


Relative Total Shareholder Return Performance Stock Units


Each participant received an award of performance stock units (“PSUs”) subject
to a three-year relative total shareholder return (“rTSR”) market condition. The
Committee determined the number of PSUs awarded to each participant by dividing
the Award Value by the Closing Price and rounding down to the nearest whole
unit. At the end of calendar year 2021, our TSR for the three-year period 2019
through 2021 will be compared to the TSR for a group of 27 companies (the “2019
rTSR Comparator Group”) selected by the Committee’s compensation consultant,
Pearl Meyer & Partners, and the number of shares of our stock actually delivered
to the participants will be determined by the following chart, with linear
interpolation applied between specified levels:






--------------------------------------------------------------------------------




TSR Performance
Percentile Rank
Percent Funding for Objective
≥90th
200%
80th
150%
50th
100%
30th
40%
<30th
0%



The 2019 rTSR Comparator Group includes:


ABIOMED, Inc.
Intuitive Surgical, Inc.
Baxter International Inc.
Invacare Corporation
Becton, Dickinson and Company
Masimo Corporation
Boston Scientific Corporation
Medtronic plc
Cantel Medical Corp.
NuVasive, Inc.
CONMED Corporation
ResMed Inc.
DexCom, Inc.
Smith & Nephew plc
Edwards Lifesciences Corporation
Steris Plc
Globus Medical, Inc.
Stryker Corporation
Haemonetics Corporation
Teleflex Incorporated
Hill-Rom Holdings, Inc.
Varian Medical Systems, Inc.
Hologic, Inc.
Wright Medical Group N.V.
Integer Holdings Corporation
Zimmer Biomet Holdings, Inc.
Integra LifeSciences Holdings Corp.
 



Three-Year Cumulative Adjusted Free Cash Flow Performance Stock Units


Each participant received an award of PSUs subject to achievement of a
three-year cumulative adjusted free cash flow target (the “FCF Target”). The
Committee determined the number of PSUs awarded to each participant by dividing
the Award Value by the Closing Price and rounding down to the nearest whole
unit. At the end of calendar year 2021, cumulative adjusted free cash flow for
the period 2019 through 2021 will be compared to the FCF Target, and the number
of shares of our stock actually delivered to the participants will be determined
by the following chart, with linear interpolation applied between specified
levels:


FCF Achievement
Relative to FCF Target
Percent Funding for Objective
≥150%
200%
125%
150%
100%
100%
60%
20%
<60%
0%



“Adjusted Free Cash Flow“ is defined as the Company’s reported cash flow from
operating activities (including ImThera and TandemLife), minus the Company’s
reported capital expenditures, and excluding cash flows associated with
restructuring, integration, 3-T heater cooler product remediation and
significant and unusual litigation and cash paid or received for acquisitions
(Caisson, ImThera, TandemLife and future acquisitions), divestitures (CRM and
future divestitures) and settlements and judgments in significant and unusual
litigation (including 3T heater-cooler litigation).






2